         Case 5:19-cv-04007-HLT-TJJ Document 171 Filed 09/21/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ORCHESTRATE HR, INC., et al.,                    )
                                                 )
                                  Plaintiffs,    )
                                                 )
v.                                               )      Case No. 19-cv-4007-HLT-TJJ
                                                 )
BLUE CROSS AND BLUE SHIELD                       )
OF KANSAS, INC.,                                 )
                                                 )
                                  Defendant.     )


                                                ORDER

         This matter is before the Court on Plaintiffs’ Motion for Leave to File Under Seal (ECF

No. 144), which asks the Court to enter an order allowing them to file under seal certain

exhibits in support of their Emergency Motion to Compel Depositions (ECF No. 145). The

only stated reason is that because the documents contain information which Defendant has

designated as confidential pursuant to the Protective Order entered in this case, Plaintiffs are

obligated to file this motion.1

         Federal courts have long recognized a common law right of access to judicial records.2

This right derives from the public’s interest in understanding disputes that are presented to a

public forum for resolution and is intended to ensure that courts are fair and judges are honest.3




1
    See Agreed Protective Order (ECF No. 81) entered January 30, 2020.
2
 Helm v. Kansas, 656 F.3d 1277, 1292 (10th Cir. 2011); Mann v. Boatright, 477 F.3d 1140,
1149 (10th Cir. 2007).
3
 Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980); Worford v. City
of Topeka, No. 03-2450-JWL, 2004 WL 316073, at *1 (D. Kan. Feb. 17, 2004).
          Case 5:19-cv-04007-HLT-TJJ Document 171 Filed 09/21/20 Page 2 of 3




           The public’s right of access, however, is not absolute.4 The Court therefore has

discretion to seal documents if competing interests outweigh the public’s right of access.5 In

exercising its discretion, the Court weighs the public’s interests, which it presumes are

paramount, against those advanced by the parties.6 The party seeking to overcome the

presumption of public access to the documents bears the burden of showing some significant

interest that outweighs the presumption.7

           Defendant has marked confidential the email messages that comprise the exhibits

Plaintiffs seek to file under seal. The Agreed Protective Order filed in this case acknowledges

that “[n]othing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The mere designation of information pursuant to this Order is insufficient to

satisfy the Court's requirements for filing under seal in light of the public's qualified right of

access to court dockets.”8 The Court understands that these exhibits relate to a category of

confidential documents covered by the Agreed Protective Order, i.e., “documents forming part

of internal investigations and external investigations conducted by third-parties,”9 but the

investigations were of Plaintiffs and Plaintiffs do not take the position that this information, if




4
    Helm, 656 F.3d at 1292.
5
    Id.; United States v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985).
6
    Helm, 656 F.3d at 1292.
7
    Id.; Mann, 477 F.3d at 1149.
8
    ECF No. 81 at 6.
9
    Id. at 2.

                                                   2
      Case 5:19-cv-04007-HLT-TJJ Document 171 Filed 09/21/20 Page 3 of 3




disclosed, might be harmful to them.10 Neither does Defendant demonstrate that disclosure

could be harmful to BCBSKS.

       As in Helm, Plaintiffs have not articulated a substantial interest that justifies overriding

the public’s substantial interest in access to court records. The Court therefore overrules the

motion to file under seal.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Leave to File Under Seal

(ECF No. 144) is DENIED.

       Dated this 21st day of September, 2020, at Kansas City, Kansas.



                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




10
  “Without taking any position as to whether these Exhibits . . . actually contain confidential
information and to comply with the Protective Order in this case, Plaintiffs request they be
authorized to file said Exhibits . . . under seal.” ECF No. 144 at 1-2.
                                                 3
